Citation Nr: 1040544	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-48 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
focal colitis associated with irritable bowel syndrome, with 
ileocecal polypoid colitis with nonspecific proctocolitis and 
early diverticulosis, with hiatal hernia and gall bladder 
dysfunction.

2.  Entitlement to an initial compensable rating for asthma with 
mild obstructive ventilator defect.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hip pain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 
2003, from December 2003 to March 2005, and from May 2006 to 
September 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to initial ratings for focal colitis 
and for asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 28, 2010, prior to the promulgation of a decision in 
the appeal, the appellant notified the Board that she was 
withdrawing her appeal of entitlement to service connection for 
bilateral hearing loss. 

2.  The Veteran does not currently have a diagnosed bilateral hip 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A bilateral hip disability was not incurred in or aggravated 
during active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal that fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or his authorized 
representative.  38 C.F.R. § 20.204.  During her May 2010 hearing 
before the undersigned Veterans Law Judge, the appellant withdrew 
her appeal of entitlement to service connection for bilateral 
hearing loss.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Thus, the Board does 
not have jurisdiction to review the appeal and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a VCAA letter in November 2007 apprised the Veteran 
of how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
The Board further notes that the November 2007 letter notified 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, no additional development is 
required regarding the duty to assist.

VA also has a duty to assist the Veteran in the development of 
her claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records, private treatment records and 
VA examinations are of record.  The Veteran has not identified 
any outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  Moreover, in 
limited circumstances, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran contends that she has hip pain related to her active 
service.  Particularly, she testified in her May 2010 hearing 
that she began experience hip pain as the result of her MOS as a 
gunner during her deployments.  As a gunner she stated that she 
was in a bobtail gun truck, and as a result she was bounced all 
over the place.  However she indicated that there was no specific 
injury or trauma that caused her hip injury. 

Service treatment records indicated complaints of right hip pain, 
but did not show a diagnosis of any underlying hip disorder.  A 
December 2003 pre-deployment examination noted complaints of pain 
in the hips.  An undated record noted complaints of right hip 
pain with no history of trauma.  In January 2004, the Veteran 
received a physical profile for right knee, hip, and ankle pain.  
A March 2005 report of medical history up on discharge noted 
worsened joint pain in the hips secondary to her MOS and wearing 
a vest.

VA treatment records dated November 2005 to April 2006 noted 
complaints of diffuse pain/arthralgias but did not specifically 
indicate any treatment for hip pain or diagnosis of any hip 
disability.  

The Veteran was afforded a VA examination in May 2008.  The 
Veteran complained of sharp pain in the bilateral hips with 
associated symptoms of weakness, stiffness, giving way and 
fatigability.  Physical examination revealed tenderness to 
palpation of the bilateral hips as well as objective painful 
motion on range of motion testing.  The examiner stated that the 
Veteran's examination was abnormal.  A diagnosis of bilateral hip 
pain was provided.

Irrespective of whether the Veteran injured her hip during a 
period of active duty, the record fails to show objective 
evidence of a current disability of the bilateral hips.  While 
the VA examiner noted an abnormal hip examination, a diagnosis of 
bilateral hip pain was provided.  Pain alone without a diagnosed 
or identifiable underlying malady or condition does not in and of 
itself constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(appeal dismissed in part, and vacated and remanded in part, sub 
nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a chronic pathological process 
associated with the Veteran's bilateral hips, there is no 
reasonable basis to establish service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992). 

In the absence of a current diagnosis of a bilateral hip 
disability, the Board must find that service connection for 
bilateral hip pain is not warranted.  There is not an approximate 
balance of positive and negative evidence regarding the merits of 
the appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant.  Consequently, the benefit of the 
doubt rule is not applicable and the claim must be denied.  See 
38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 




ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed. 

Service connection for bilateral hip pain is denied.


REMAND

By a rating decision dated July 2008, the RO granted service 
connection for focal colitis with irritable bowel syndrome, with 
ileocecal polypoid colitis with nonspecific proctocolitis and 
early diverticulosis with hiatal hearing and gall bladder 
function, and assigned a rating of 10 percent effective April 1, 
2005.  The RO also granted service connection for asthma with 
mild obstructive ventilator defect, and assigned a noncompensable 
rating, effective April 1, 2005.

During her May 2010 hearing before the undersigned Veteran's Law 
Judge, the Veteran testified that since the May 2008 VA 
examination, her gastrointestinal symptoms, including her 
irritable bowel syndrome, colitis, and diverticulitis, had 
worsened.  She also stated she had recently been diagnosed with 
Crohn's disease.  The Veteran also stated that her asthma 
symptoms have worsened since the May 2008 VA examination.  

Therefore, the Veteran should be afforded a VA examination in 
order to accurately assess the severity, symptomatology, and 
manifestations of her gastrointestinal symptoms.  The Veteran 
should also be afforded a VA examination in order to accurately 
assess the severity, symptomatology, and manifestations of her 
asthma.  The VA examiner(s) must address the current impact of 
the appellant's service-connected disabilities alone on her 
ability to obtain and maintain substantially gainful employment.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if the 
evidence of record does not contain adequate evidence to decide a 
claim).  

The Board notes that the Veteran also testified that she was 
treated for irritable bowel symptoms at Herrick Medical Center in 
October 2007.  She was also treated in an emergency room for her 
asthma.  These records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorizations, the RO/AMC should 
attempt to obtain copies of the 
indicated treatment records from Herrick 
Medical Center as well as the emergency 
room records referred to in the 
Veteran's May 2010 hearing.  If the 
RO/AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit such evidence.

2.	After records, if any, have been 
obtained and associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of her 
service-connected gastrointestinal 
disorder, including IBS, colitis and 
diverticulitis.  The claims folders or a 
copy of the pertinent information 
therein should be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes, to include 
information required to rate the 
gastrointestinal symptoms under 
Diagnostic Codes 7301, 7319, 7323, 7327, 
and/or 7346.

3.	The RO/AMC also should arrange for the 
Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of her 
service-connected asthma with mild 
obstructive ventilator defect.  The 
claims folders or a copy of the 
pertinent information therein should be 
made available to and reviewed by the 
examiner, and any indicated studies, 
including pulmonary function tests 
(PFTs) should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include information 
required to rate asthma under 
Diagnostic Code 6601, and/or 6602.

4.	The RO should also undertake any other 
development it determines to be 
warranted.

5.	Then, the RO should readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, she and her 
representative should be provided an 
appropriate supplemental statement of 
the case and given the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


